Citation Nr: 1009833	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-28 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty in the military from May to 
August 1986, from December 1990 to June 1992, and from 
September 1992 to January 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the Veteran's claims for service connection for 
chronic right and left knee disorders.

In June 2009 the Board remanded these claims to the RO, via 
the Appeals Management Center (AMC), for further development 
and consideration.  The Board also remanded an additional 
claim for an initial rating higher than 30 percent for 
sinusitis because the Veteran had submitted a timely 
notice of disagreement (NOD) requesting a rating "at least" 
at this level, which the Board determined was not tantamount 
to him saying he would necessarily be content with receiving 
a rating at this level.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993) (indicating it is presumed he is seeking the 
highest possible rating unless he expressly indicates 
otherwise).  So although he had since received a 30 percent 
rating for his sinusitis in a January 2009 RO decision, an 
increase from the initial 0 percent, a statement of the case 
(SOC) needed to be issued concerning whether he was entitled 
to an even higher rating.  When remanding this claim, 
however, the Board pointed out he still needed to submit a 
timely substantive appeal (e.g., a VA Form 9 or equivalent) 
in response to the SOC, once issued, to perfect an appeal to 
the Board regarding this additional issue.  See 38 C.F.R. 
§§  20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, and 20.306 (2009).

The remand and rating development team at the RO in 
Huntington, West Virginia, sent the Veteran a SOC concerning 
this claim in August 2009, but he did not file a timely 
substantive appeal in response to perfect an appeal to the 
Board regarding this additional issue.  So the only claims 
that remain concern whether he is entitled to service 
connection for bilateral (i.e., right and left) knee 
disability since the remand and rating development team at 
the AMC continued to deny these remaining claims in a 
December 2009 supplemental SOC (SSOC).


FINDINGS OF FACT

1.  A VA physician that recently examined the Veteran for 
compensation purposes in October 2009, as directed in the 
Board's June 2009 remand, diagnosed chondromalacia of the 
patella of the right knee with medial and lateral menisci 
degeneration and old Osgood-Schlatter disease and 
chondromalacia of the patella of the left knee and old 
Osgood-Schlatter disease.

2.  However, this VA compensation examiner did not 
etiologically link any of these current diagnoses to the 
Veteran's military service - including to the physically 
demanding type activity in the military (e.g., running, 
stressing, overuse, etc.) he believes to be the source of his 
current knee pain.

3.  Instead, this VA compensation examiner explained that 
Osgood-Schlatter disease is typically a disease of teenagers, 
which resolves in adulthood (apparently in reference to his 
indication in the diagnosis that it was "old").  So this VA 
compensation examiner concluded that, assuming the Veteran 
had this disease, it is more likely than not that it would 
not account for his history of symptomatology (referring to 
his and his mother's mention of chronic knee pain), as it 
appears he entered the military at approximately 25 years of 
age, and it is likely this disease would have resolved at 
about that time.

4.  And regarding the chondromalacia of the patellae (i.e., 
both patella) and medial and lateral menisci degeneration, 
this VA compensation examiner determined it less likely than 
not the Veteran would have had this degeneration while still 
in the military, as this tends to occur as one progressively 
ages.



5.  So under the circumstances, added this VA compensation 
examiner, in the absence of any diagnosed knee pathology 
while the Veteran was in the military (other than statements 
in the report of his September 1992 military separation 
examination that he had experienced "knee pain when running 
or stressed" and complained of a "trick or locked knee"), 
and no documentation other than his and his mother's 
recounted history of any chronicity or continuity of 
symptomatology between the time he was discharged from the 
military in January 2003 until he first sought medical 
attention in 2005, when a magnetic resonance imaging (MRI) 
scan of his right knee revealed the degenerative menisci, 
there was no recourse but to state that it is less likely 
than not his present knee complaints are the direct and 
proximate result of any incident or occurrence in the 
service.

6.  This VA compensation examiner went on to state that, 
although the Veteran is considered to be a very credible 
historian, in the absence of such documentation, this 
examiner was unable to opine otherwise, as that would be 
resorting to mere speculation, which he was not allowed to 
do.


CONCLUSION OF LAW

The Veteran's bilateral knee disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in 
substantiating these claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claims; (2) that VA 
will obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claims.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Veteran, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying these notice requirements 
of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 
2005, prior to initially adjudicating his claims in the 
January 2006 decision at issue in this appeal, the preferred 
sequence.  That letter informed him of the evidence required 
to substantiate his claims for service connection and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  He also was advised of the downstream disability 
rating and effective date elements of his claims in a more 
recent May 2007 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And although this more 
recent letter was not sent until after initially adjudicating 
his claims, his claims were readjudicated in the SOC since 
issued in July 2007 and even more recently in the SSOCs 
issued in March and December 2009.  So his claims have been 
reconsidered since providing all required VCAA notice, 
including this additional Dingess notice.  Consequently, the 
timing error in the provision of this additional notice, 
since it was post-adjudicatory, has been rectified.  See 
again Mayfield IV and Prickett, supra.

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs) and VA records, 
including the report of his October 2009 VA compensation 
examination for a medical nexus opinion concerning the 
etiology of his bilateral knee disability, and in particular, 
whether it is attributable to his military service as he is 
alleging.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  
The report of that examination, and the other evidence of 
record, contains the findings needed to make this important 
determination properly adjudicate his pending claims.  So 
another examination is not needed.  38 C.F.R. §§ 3.327, 4.2.

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or is legitimately questionable.  38 C.F.R. § 
3.303(b).  And evidence relating the current disorder to 
service must be medical unless it concerns a disorder that 
may be competently demonstrated by lay observation.  
See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Arthritis may be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran attributes his current knee pain, swelling, etc., 
to the physical demands and rigors of military service, 
including the training required of a soldier.  He points out 
that he reported having experienced knee pain while in 
service during his military separation examination, and he 
and his mother contend this pain has persisted during the 
many years since and even progressively worsened.

The report of the Veteran's September 1992 military 
separation examination confirms he reported a history of knee 
pain when running or stressed and a trick or locked knee.  
There was no resultant diagnosis.  His military service ended 
in January 2003.

Following service, the Veteran admittedly first sought 
treatment for his knee pain in 2005, from VA, although he and 
his mother contend that his knee pain and swelling had 
persisted since service and even progressively worsened over 
the years.  During one of his initial post-service 
consultations, he said he generally had controlled his pain 
by controlling his activity level, and that he had 
experienced the most recent worsening of his pain with an 
increase in his required physical activity, prompting him to 
visit the VA medical center.  An MRI of his right knee 
in 2005 revealed an abnormal signal intensity in both the 
medial and lateral menisci, more suggestive of degenerative 
changes than tears.  He also had other, subsequent, follow-up 
consultations during that year for complaints of 
progressively worsening pain, especially in his right knee.  
Diagnoses included symptomatic patellofemoral chondromalacia 
resulting in anterior knee pain, chronically.



Other records show the Veteran has continued to have chronic 
pain in both knees during the years since, still more so in 
his right knee than left.  His pain reportedly increases with 
activities such as going up and down stairs, or with 
squatting.  Weight bearing also is sometimes painful.  As 
well, he reports experiencing intermittent swelling of his 
right knee and flare ups of his right knee pain approximately 
once a month precipitated by making a misstep or "stepping 
wrong."  For relief, he takes Naproxen daily and Tylenol as-
needed (p.r.n.).  He also uses an analgesic balm, rest and 
elevates his leg and, on occasion, uses a neoprene sleeve 
on his right knee.  He denies experiencing any flare-ups 
regarding his left knee.

Because the exact diagnosis of the Veteran's bilateral knee 
disability was unclear, including to account for his 
complaints of persistent pain and swelling, etc., the Board 
remanded his claims in June 2009 to have him undergo a 
VA compensation examination for medical comment concerning 
this.  The Board asked this examiner to clarify the current 
diagnosis and indicate the likelihood this diagnosis is 
attributable to the physically demanding type activity the 
Veteran has mentioned and believes to be the source of his 
current knee pain (e.g., running, stressing, overuse, etc.).

The Veteran had this requested VA compensation examination in 
October 2009.  This examiner reviewed the claims file for the 
pertinent medical and other history.  The examiner also 
considered the history the Veteran and his mother had 
recounted.

At the conclusion of his evaluation of the Veteran, this VA 
compensation examiner diagnosed chondromalacia of the patella 
of the right knee with medial and lateral menisci 
degeneration and old Osgood-Schlatter disease and 
chondromalacia of the patella of the left knee and old 
Osgood-Schlatter disease.  However, of equal or even greater 
significance, this VA compensation examiner did not 
etiologically link any of these current diagnoses to the 
Veteran's military service - including to the physically 
demanding type activity in the military he believes to be the 
source of his current knee pain.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").

Instead, this VA compensation examiner explained that Osgood-
Schlatter disease is typically a disease of teenagers, which 
resolves in adulthood (apparently in reference to his 
indication in the diagnosis that it was "old").  So this VA 
compensation examiner concluded that, assuming the Veteran 
had this disease, it is more likely than not that it would 
not account for his history of symptomatology (referring to 
his and his mother's mention of chronic knee pain), as it 
appears he entered the military at approximately 25 years of 
age, and it is likely this disease would have resolved at 
about that time.  And regarding the chondromalacia of the 
patellae (i.e., both patella) and medial and lateral menisci 
degeneration, this VA compensation examiner determined it 
less likely than not the Veteran would have had this 
degeneration while still in the military, as this tends to 
occur as one progressively ages.

So under the circumstances, added this VA compensation 
examiner, in the absence of any diagnosed knee pathology 
while the Veteran was in the military (other than statements 
in the report of his September 1992 military separation 
examination that he had experienced "knee pain when running 
or stressed" and complained of a "trick or locked knee"), 
and no documentation other than his and his mother's 
recounted history of any chronicity or continuity of 
symptomatology between the time he was discharged from the 
military in January 2003 until he first sought medical 
attention in 2005, when a MRI scan of his right knee revealed 
the degenerative menisci, there was no recourse but to state 
that it is less likely than not his present knee complaints 
are the direct and proximate result of any incident or 
occurrence in the service.  This VA compensation examiner 
went on to state in closing that, although the Veteran is 
considered to be a very credible historian, in the absence of 
such documentation, this examiner was unable to opine 
otherwise, as that would be resorting to mere speculation, 
which he was not allowed to do.

The Veteran and his mother are competent, even as lay 
persons, to proclaim that he has experienced persistently 
recurring pain and swelling, etc., in his knees, especially 
his right knee, since service.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); and Barr v. Nicholson, 21 
Vet. App. 303 (2007)

The VA compensation examiner also readily acknowledged the 
Veteran is a "very credible" historian.  And although this 
is ultimately a factual, not medical, determination, given 
this examiner's acceptance of the Veteran's self-recounted 
history as believable, there is no inherent reason for the 
Board to doubt the veracity of this history either.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(indicating that, where lay evidence provided is both 
competent and credible, the absence of contemporaneous 
medical documentation - such as in the way of relevant 
treatment records from during and since service, does not 
preclude further evaluation as to the etiology of the claimed 
disorder).  So in this respect the acceptance of this history 
as credible is supportive of the Veteran's claims.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); and Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  See, too, Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Ultimately, though, the Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
has elapsed since military service, and any other relevant 
facts in considering a claim for service connection.  Cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).



Here, although the October 2009 VA compensation examiner 
considered the Veteran a "very credible" historian in 
relating the type of symptoms (e.g., knee pain, swelling, 
etc.) he had experienced during service and during the many 
years since his discharge from the military in January 1993, 
this examiner ultimately considered it more noteworthy that 
there was no indication the Veteran had sought or required 
any medical attention for his knees after service until 2005, 
so a span of some 12 years.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  In this respect, the absence of this type of 
evidence during these intervening years constitutes negative 
evidence against the claims because it tends to disprove the 
notion that chronic knee disabilities are the result of the 
Veteran's military service that ended 12 years earlier.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).

The only medical nexus opinion of record addressing this 
determinative issue of causation is the VA compensation 
examiner's October 2009 opinion, and it is ultimately 
unfavorable to the claims.  Moreover, since this opinion is 
unrefuted, the evidence is not in relative equipoise, i.e., 
about evenly balanced for and against the claims; instead, 
the preponderance of the evidence is unfavorable, in turn 
meaning the claims must be denied.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).




ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


